FILED
                            NOT FOR PUBLICATION                             DEC 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STACIA TATUM,                                    No. 08-16987

              Plaintiff - Appellant,             D.C. No. 2:06-cv-01440-JAM-
                                                 EFB
  v.

TERESA SCHWARTZ; JONATHAN                        MEMORANDUM *
ZEH; LANCE JENSEN; CALIFORNIA
DEPARTMENT OF CORRECTIONS &
REHABILITATION,

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                    Argued and Submitted November 2, 2010 **
                            San Francisco, California

Before: THOMAS and IKUTA, Circuit Judges, and RESTANI, Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Jane A. Restani, Judge of the United States Court of
International Trade, sitting by designation.
      Stacia Tatum (“Tatum”) appeals from the district court’s grant of summary

judgment, dismissing Tatum’s claims of hostile work environment and retaliation.

See 42 U.S.C. §§ 1983, 2000e(a)-(n).

      The district court properly denied Tatum’s request to toll the statute of

limitations by reason of insanity under Cal. Civ. Proc. § 352(a). For purposes of

section 352(a), a plaintiff is “insane” if “incapable of caring for his [or her]

property or transacting business or understanding the nature or effects of his [or

her] acts.” Alcott Rehab. Hosp. v. Super. Ct., 112 Cal. Rptr. 2d 807, 812 (Cal. Ct.

App. 2001) (alteration in original) (quoting Pearl v. Pearl, 177 Cal. 303, 307

(1918)) (internal quotation marks omitted). The facts demonstrate “lucid

intervals”: Tatum filed her workers’ compensation claim, was deemed by a

psychiatrist to be alert and oriented with normal affect, wrote a letter stating her

desire “to return to work as soon as possible,” reported subsiding anxiety to an

almost negligible level, and hired legal counsel. See Hsu v. Mt. Zion Hosp., 66

Cal. Rptr. 659, 664–65 (Cal. Ct. App. 1968).

      The district court properly denied Tatum’s request for equitable tolling.

Mental incapacity warrants equitable tolling when, “extraordinary circumstances

beyond the plaintiff’s control made it impossible to file a claim on time.” Stoll v.

Runyon, 165 F.3d 1238, 1242 (9th Cir. 1999). Because Tatum was able to file


                                            2
paperwork, converse with doctors, write a letter detailing her claim, and hire legal

counsel, her circumstances do not rise to the extraordinary level required.

      The district court properly granted summary judgment for the defendants on

Tatum’s retaliation claim. Retaliation requires the plaintiff to show a causal link

between protected activity and adverse employment action. Brooks v. City of San

Mateo, 229 F.3d 917, 928 (9th Cir. 2000). Temporal proximity of one

year–measured from the date of Tatum’s complaint until the date of her work

assignment–is insufficient to establish an inference of retaliation without additional

evidence, which Tatum failed to provide. See Manatt v. Bank of Am., N.A., 339

F.3d 792, 802 (9th Cir. 2003).




      AFFIRMED.




                                          3